DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent claims 1 and 14 to recite a retention wall spaced from the surface of a support by a gap, and solid reagents in a reagent cavity.  Reference to Manage (cited in the previous Office Action) does not teach a retention wall spaced from the surface of a support by a gap, and therefore does not meet the limitations of claim 1.  As such claim 1 is no longer rejected as being anticipated by Manage.  However, after further search and consideration, the Examiner now cites reference to Lannutti et al., (US 2010/0273258) which the Examiner contends meets all the limitations of claim 1.  Because reference to Lannutti et al., is newly cited, the Examiner will not discuss the details of the reference here, but will instead rely on the rejection detailed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lannutti et al., (US 2010/0273258).
For claims 1, 2, and 4, Lannutti et al., teach an interactive microenvironment system comprising a support (bottom layer of figure 1), a well having sidewalls (paragraph 0023, figure 1 #12) that forms an analysis volume (space between well and insert, figure 1), an insert within the well wherein the insert is spaced from the support (paragraph 0023, figure 1 #10) and contains cells (solid reagents).  With respect to the limitation regarding the retention wall formed by a material embossable at lower temperatures than a melting point of the material, the Examiner notes that the specification recites polymers as a suitable material.  Reference to Lannutti et al., teach the insert formed from a polymer, thus the prior art polymer meets the limitations of the suitable materials recited in the disclosure.
For claim 5, Lannutti et al., teach cells inside the insert, and in the space between the insert and the support (figure 1).
For claim 6, Lannutti et al., teach the insert having a frustoconical shape (figure 1).
For claim 7, Lannutti et al., teach a step structure located at the top of the insert and extends from the well wall into the reagent cavity (figure 1).
For claim 10, Lannutti et al., teach the reagent cavity having a major base and an opening having a dimension greater than a dimension of the major base (figure 1).  The Examiner notes that claim 10 is sufficiently broad so as to read on any dimensions of the opening and the support.  As such, the Examiner is interpreting the top of the insert to the base of the insert as a dimension of the opening, and contends that the opening dimension is greater than the width of the support, thereby meeting the claim language.
For claim 12, Lannutti et al., teach the microenvironment system as a well plate having up to 1536 wells (paragraph 0015), all of which would have delimiting diaphragms based on the structure of a well plate.
For claim 13, Lannutti et al., teach the insert having a through hole for supplying analytes to the insert (paragraph 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lannutti et al., (US 2010/0273258).
Regarding claim 8, Lannutti et al., do not teach the insert having an hourglass shape.  The Examiner is reading this limitation as a change in shape which would have been obvious to one of ordinary skill in the art.  The MPEP states that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the change in shape is significant.  To date, the Examiner has not found any evidence showing an hourglass shape to be significant, thus forming a reagent cavity in any shape would have been obvious to one of ordinary skill in the art.  Therefore, it would have been obvious to one having ordinary skill in the art to modify Lannutti et al., wherein the insert comprises an hourglass shape as changes in shape require only routine skill in the art.
Allowable Subject Matter
Claims 14 and 15 are allowed.
Claims 3, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a solid reagent containment unit comprising the limitations recited in claims 3, 9, 11, 14, and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DWAN A GERIDO/Examiner, Art Unit 1797

/BRIAN R GORDON/Primary Examiner, Art Unit 1798